Citation Nr: 0105271	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-01 228	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, inclusive of schizophrenia and post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and Mr. Jose A. Juarbe, a psychiatrist


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from June 
1954 to June 1956.

In August 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, determined the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim for service connection for an 
acquired psychiatric disorder-inclusive of schizophrenia and 
post-traumatic stress disorder (PTSD).  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  And as 
support for his claim, he testified at a hearing in February 
2000.


FINDINGS OF FACT

1.  In July 1984, the Board denied the veteran's claim for 
service connection for an acquired psychiatric disorder, 
inclusive of schizophrenia, because there was no evidence of 
a psychiatric disorder during service other than a 
personality disorder, and since the initial manifestation of 
a psychiatric disorder, post service, including of the 
psychosis schizophrenia, occurred after expiration of the 
one-year presumptive period.  There also was no medical 
evidence of record otherwise linking any of the conditions 
diagnosed after service to an incident of service, including 
multiple injuries the veteran had sustained during service in 
a motor vehicle accident.

2.  In March 1998, the RO also denied the veteran's claim for 
service connection for PTSD, in particular, because there was 
no medical evidence indicating that he had the condition, 
much less that it was related to stressful incidents that may 
have occurred while he was on active duty in the military; 
none of the evidence submitted or otherwise obtained since 
that decision suggest that he has PTSD.


3.  Some of the other evidence that has been added to the 
record, however, since the Board's July 1984 decision-
particularly a June 1999 statement from a fee-basis 
psychiatrist, Jose A. Juarbe, M.D.-is not duplicative of the 
evidence that was on file when that decision was made; the 
newly received evidence tends to show that the veteran has an 
acquired psychiatric disorder other than PTSD-specifically, 
schizophrenia-that is related to his service in the 
military.


CONCLUSION OF LAW

As new and material evidence has been submitted since the 
Board's July 1984 decision denying the claim for service 
connection for an acquired psychiatric disorder other than 
PTSD, the requirements to reopen this claim have been met.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that his claim should be reopened and 
granted because there is sufficient medical and other 
evidence of record confirming that his psychiatric disorder-
regardless of the specific diagnosis-is a residual of his 
service in the military.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  Psychoses, including 
schizophrenia, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board previously considered the veteran's claim for 
service connection for an acquired psychiatric disorder in 
July 1984 and denied the claim because the only reference in 
his service medical records (SMRs) to a relevant condition 
was in October 1954, when the examining physician indicated 
the veteran had a "passive-dependency reaction" with a 
history of nervous symptoms prior to service.  But since the 
passive-dependency reaction was a personality disorder, it 
was not a disease or injury for compensation purposes within 
the meaning of applicable legislation and, therefore, with 
very few exceptions, any mental disability resulting from the 
personality disorder could not, as a matter of law, be 
service connected.  See 38 C.F.R. §§ 3.303(c), 4.127.  The 
Board also denied the claim, however, because there was no 
clinical manifestation during service of a psychiatric 
disorder other than a personality disorder, and since there 
was no clinical evidence of a psychosis, including 
schizophrenia, within the one-year presumptive period 
after service (i.e., prior to June 1957).

A psychiatrist who treated the veteran a few months after 
expiration of the one-year presumptive period, during a 
hospitalization from November to December 1957, diagnosed a 
chronic depressive reaction manifested by crying spells, 
feelings of dejection, pessimism, and insomnia.  But that 
psychiatrist did not, in turn, causally relate the diagnosis 
to the veteran's service in the military.  In fact, even the 
veteran, himself, acknowledged that his then current symptoms 
were not caused by his service in the military-but rather, 
were brought on by a series of unrelated events that had 
occurred in his personal life during the 6 weeks immediately 
preceding his hospitalization, most notably his failure to 
complete his coursework at the University of Puerto Rico 
(U.P.R.), the poor state of his health and recurrent illness 
following an appendectomy, the poor state of his parent's 
health following other illnesses, and having to live with his 
in-laws, etc.  Furthermore, other relevant conditions were 
not initially diagnosed until many years later.

According to a February 1972 statement from another 
psychiatrist, the veteran had been experiencing fainting 
spells, seizures, dizziness, severe headaches, episodes of 
absent-mindedness, poor coordination, volatile mood swings, 
fits of rage, etc., since September 1971, ultimately 
resulting in a diagnosis of chronic organic brain syndrome 
(OBS) with epileptoid manifestation and affective 
derangements (depression) that were possibly associated with 
brain trauma that he purportedly had sustained during service 
in a motor vehicle accident.  Also, a VA psychiatrist and a 
VA psychologist who later examined him in May and June 1973 
diagnosed an anxiety neurosis with depressive features, and 
even more recent medical evidence considered by the Board 
included the report of an August 1979 VA psychiatric 
evaluation, when the diagnosis was a depressive neurosis 
associated with a history of epileptic syndrome, possibly due 
to temporal lobe epilepsy as a residual of old head trauma.  
Schizophrenia was not initially diagnosed until 
September 1979.  Consequently, the Board concluded that a 
chronic acquired psychiatric disorder was not present during 
service, and that a psychosis, inclusive of schizophrenia, 
was not manifested until many years after service, 
well beyond the one-year presumptive period.

When, as here, the Board has denied a claim, the denial is 
final and binding on the veteran unless the Chairman of the 
Board determines that reconsideration is warranted or another 
exception to "finality" applies.  Otherwise, no claim based 
upon the same factual basis shall be considered.  See 38 
U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  More recently, 
in March 1998, the RO also denied the veteran's claim for 
service connection for PTSD, in particular, which was a 
separate and distinct claim from the benefit earlier denied 
by the Board for an acquired psychiatric disorder in the more 
generic sense.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996); Spencer v. Brown, 4 Vet. App. 283 (1993).  But because 
he did not appeal that decision concerning his claim for 
PTSD, it, too, is final and binding on him, as well, based on 
the evidence then of record, at least insofar as this 
particular claim is concerned.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.302, 20.1103.  Thus, because of the 
"finality" of those prior decisions, both by the Board and 
the RO, to reopen the claim for service connection for an 
acquired psychiatric disorder other than PTSD (for example, 
for schizophrenia, etc.) there must be "new and material" 
evidence concerning this claim since the Board's July 1984 
decision.  And similarly, to reopen the claim for service 
connection for PTSD, in particular, there must be "new and 
material" evidence since the RO's more recent decision in 
March 1998 concerning that claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Because absolutely none of the evidence submitted by the 
veteran or otherwise obtained since the RO's March 1998 
decision indicates that he even has PTSD, much less that it 
is related to stressful incidents that occurred while he was 
on active duty in the military, the evidence is not both new 
and material and, therefore, cannot serve as a basis for 
reopening the claim for PTSD.  See Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).  Service connection for 
PTSD requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (a diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).  However, the same is not true of his more 
generic claim for service connection for an acquired 
psychiatric disorder other than PTSD.

The evidence submitted since the Board's July 1984 decision 
includes a June 1999 statement from Dr. Jose A. Juarbe, M.D., 
a fee-basis psychiatrist, indicating, among other things, 
that he is certain "far beyond any reasonable doubt" that 
the veteran's nervous condition (apparently referring to his 
schizophrenia) "had its onset" while he was on active duty 
in the military or at least that he experienced the 
"prodromal symptoms" of the condition while in service.  
Dr. Juarbe also indicated the veteran has manifestations of 
OBS secondary to brain trauma that he purportedly sustained 
in service, in February 1955, in a motor vehicle accident.  
And furthermore, Dr. Juarbe testified on the veteran's behalf 
during his February 2000 hearing-reiterating these very same 
opinions.  Therefore, presuming the credibility of Dr. 
Juarbe's written and oral testimony, as required by the 
Court's holding in Justus, his medical opinion concerning the 
etiology of the veteran's current psychiatric impairment is 
both "new and material" to the case and, hence, sufficient 
to reopen the claim for service connection for an acquired 
psychiatric disorder (e.g., schizophrenia) other than PTSD.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).


ORDER

The petition to reopen the claim for an acquired psychiatric 
disorder other than PTSD, inclusive of schizophrenia, is 
granted.


REMAND

Since the Board has reopened the claim, and the RO only 
considered the preliminary question of whether new and 
material evidence had been submitted, the veteran must be 
given an opportunity to present additional evidence and/or 
argument prior to further consideration of his claim on the 
full merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the U.S. Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also VAOPGCPREC 11-00 
(Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Consequently, because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case also is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to adjudicate the claim.  See Bernard, supra; VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

This case also must be returned to the RO because Dr. Juarbe 
indicated in his June 1999 statement that the veteran had 
been receiving Social Security benefits due to his 
schizophrenia since about 1980, when he was declared 
completely incompetent.  So a copy of that decision and any 
evidence considered prior to rendering it must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran also needs to be reexamined to obtain another 
medical opinion indicating whether his schizophrenia with 
depressive features is a residual of his service in the 
military or, instead, is attributable to totally unrelated 
factors.  The VA psychiatrist who most recently examined him 
for compensation purposes in July 2000 did not have access to 
any of the pertinent medical or other evidence in the claims 
folder.  So as a consequence, that VA psychiatrist could not 
provide a medical opinion concerning this determinative 
issue.  And it is absolutely essential to obtain an informed 
opinion concerning this-particularly in light of the various 
different psychiatric diagnoses of record and the possibility 
that the veteran may have experienced psychiatric symptoms 
even prior to service.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); Waddell 
v. Brown, 5 Vet. App. 454, 456 (1993); Goss v. Brown, 9 
Vet. App. 109, 114 (1996).  But even if the RO determines 
that he did, there still remains the question of whether his 
pre-existing psychiatric impairment was aggravated during 
service beyond its natural progression and, even assuming 
that he had a pre-existing personality disorder, it still 
must be determined whether it was aggravated during service 
beyond its natural progression by "superimposed" disease or 
injury.  38 C.F.R. § 4.127; Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No.
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA-including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of all evidence considered by that 
agency in awarding the veteran disability 
benefits in about 1980 for his 
schizophrenia, including a copy of the 
decision itself.

3.  The RO should schedule the veteran for 
another VA psychiatric examination to 
obtain a medical opinion indicating 
whether "it is at least as likely as not" 
that any of his current psychiatric 
impairment-but particularly his 
schizophrenia-is a residual of his 
service in the military.  The VA examiner 
also should, if possible, reconcile the 
various other diagnoses of record (e.g., 
major depression, depressive reaction, 
depressive neurosis, anxiety neurosis with 
depressive features, organic brain 
syndrome (OBS) with associated epileptic 
syndrome/epileptoid manifestation and 
affective derangements (depression), as a 
residual of brain trauma, etc., that were 
made either in addition to, or in lieu of, 
schizophrenia.  If, for whatever reason, 
it is not possible to distinguish or 
differentiate the psychiatric symptoms 
that are attributable to conditions 
related to the veteran's service in the 
military, from those that are not, then 
the VA examiner should expressly indicate 
this and provide an explanation of why 
this is not possible.  Also, if the VA 
examiner believes the veteran had a 
personality disorder prior to entering the 
military, then the VA examiner should give 
an opinion of whether the pre-existing 
personality disorder was aggravated during 
service beyond its natural progression by 
"superimposed" disease or injury or, 
alternatively, whether the symptoms 
associated with the personality disorder 
noted in service were, in actuality, 
"prodromal" manifestations of the later 
diagnosed schizophrenia, etc.  However, 
prior to providing a medical opinion 
responding to any of these questions, 
it is absolutely imperative that the VA 
examiner review all of the pertinent 
medical and other evidence in the claims 
folder, including a complete copy of this 
remand.  The report of the evaluation 
should be typewritten and include all 
complaints, clinical findings, and a 
discussion of the rationale underlying all 
opinions expressed-citing, if necessary, 
to specific evidence in the record.

4.  The RO should review the report of the 
examination to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  See 38 
C.F.R. § 4.2.

5.  If, after completion of the above 
development, and any other development 
deemed warranted by the record, the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits-to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



